      Case 17-33966         Doc 34-2      Filed 09/04/19 Entered 09/04/19 15:54:30                Desc Notice
                                          to Assign Claim Page 1 of 1
NTCASCLM

                                  United States Bankruptcy Court
                                             Northern District of Illinois
                                                  Eastern Division
                                                  219 S Dearborn
                                                     7th Floor
                                                 Chicago, IL 60604


In Re:
Michael T Mecher                                              Case No. 17−33966
14958 S Woodcrest Ave.                                        :
Homer Glen, IL 60491                                          Chapter : 13
SSN: xxx−xx−7827 EIN: N.A.                                    Judge :   Pamela S. Hollis

Danielle L Mecher
14958 S Woodcrest Ave.
Homer Glen, IL 60491
SSN: xxx−xx−3347 EIN: N.A.




     NOTICE TO ASSIGNOR OF FILING OF ASSIGNMENT/TRANSFER OF CLAIM
TO : United Shore Financial Svcs, LLC


Pursuant to Bankruptcy Rule 3001(e), you are hereby advised that there has been filed in this office an assignment to
LoanCare, LLC of your claim in the above matter, designated Claim No. 13 . If no objections are filed by you on or
before September 25, 2019 the Court shall substitute LoanCare, LLC in your place and stead as a claimant. If
objections to the assignment of claim are filed, a hearing will be scheduled by the court. You will be notified of the
date of this hearing.




                                                            For the Court,




Dated: September 5, 2019                                    Jeffrey P. Allsteadt , Clerk
                                                            United States Bankruptcy Court
